MEMORANDUM **
Eva Arce de Ruiz and Nicolas Arce Salas, and their children Fredy Arce Ruiz and Jose Manuel Arce, petition for review of an order of the Board of Immigration Appeals (“BIA”) vacating an immigration judge’s (“U”) decision granting the parents’ application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the BIA’s discretionary determination that de Ruiz and Arce Salas failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003). Contrary to the petitioners’ contention, the BIA’s interpretation of the hardship standard falls within the broad range authorized by the statute. See Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1004-1006 (9th Cir.2003).
Fredy Arce Ruiz and Jose Manuel Arce did not appeal from the IJ’s decision and we therefore lack jurisdiction to consider their contentions.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.